Prosecution Reopened
In view of the appeal brief filed on 10/08/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable by Anderson et al. (U.S. 2012/0023522), in view of Eldering (U.S. Patent No. 6,704,930).

Regarding claims 1 and 41:
Anderson discloses:
A method for use in providing addressable assets in a satellite broadcast network, comprising: 
providing, in connection with said satellite television network, a satellite transmission, from a satellite source to a terrestrial receiver ([Abstract, 0008, 0023 satellite television transmission system, such as, DirectTV and Dish Network, [0081-0082], Fig. 9 ), having multiple multiplexes (MUXs) where each MUX includes multiple content channels ([0089] the available bandwidth may be divided into bandwidth portions that are used to transmit the programming for individual channels or stations); 
inserting a first programming channel in a first MUX of said satellite transmission; inserting another programming channel in another MUX of said satellite transmission (network 3900 may simultaneously convey a plurality of contents across a respective plurality of RF television channels (e.g., via cable)) ; and inserting one or more first asset channels in said first MUX of said satellite transmission, said asset channels including options for one or more programming channels ([0110] the asset delivery stream 804 may be transmitted to the CPE 800 via a designated segment, e.g., a dedicated frequency range, of the available bandwidth or via a programming channel that is opportunistically available for asset delivery, e.g., when it is otherwise off air. The asset delivery stream 804 may be provided on a continuous or intermittent basis and may be provided concurrently with the programming stream 802; See also [0089] A mux entire bandwidth is divided into bandwidth portions used to transmit programming for individual channels (asset channel + programming channel, i.e. same MUX);
said first programming channel having an asset delivery opportunity occurring in a first time window and each of said first asset channels including an asset in said first time window ([0117] transmission of asset options in time alignment or synchronization with a break in programming in programming channel, where the asset options are provided via separate bandwidth segments or asset channels); See also [0096, 0104] cue tones for break, i.e. ad insertion opportunity; [0112] transmitting asset options in an asset channel synchronized or time aligned with breaks in a program in a programming channel. The asset options in an asset channel are provided synchronously with an asset channel.
While it appears that Anderson teaches providing an asset channel in the same mux as a programming channel as mapped above, prior art Eldering is combined with Anderson for completion. 
Eldering discloses inserting one or more first asset channels in said first MUX of said satellite transmission ([Col. 6, Lines 57-67] – Col. 7, Lines 1-15] In accordance with the principles of the present invention, a dedicated ad channel may be contained within a multiplexed stream to transport the selected advertisements. For example, one or more channels that would have contained broadcast programming now contain a stream of advertisements. These ads may be inserted in real time. Alternatively, these ads can be locally stored and subsequently displayed at the appropriate ad insertion time.
(29) FIG. 8 illustrates an exemplary case of the use of an in-band ad channel to transport advertisements. The in-band ad channel is at the same frequency as the other program streams and is multiplexed within the primary multiplexed stream. In this case, the in-band ad channel is treated in a same manner as the primary multiplexed stream; (30) The ad channel technique illustrated in FIG. 8 can be applied to a number of transport technologies and is not limited to CATV systems. The ad channel may be created as part of a broadcast or SDV system containing multiple digital streams.
Anderson and Eldering are analogous art because they are from the same field of endeavor of a method of the present disclosure including ad asset delivery. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed in Anderson, to include the teachings of Eldering, for the purpose of providing enhanced techniques of delivering advertisements without delay while preserving the integrity of a programming stream (Eldering [Col. 1, Lines 47-53] and [Col. 6, Lines 57-62).

Regarding claims 2 and 42:
Anderson, Eldering further disclose:
inserting a second programming channel in a second MUX of said satellite transmission the same as or different than said first MUX; and inserting one or more second asset channels in said second MUX of said satellite transmission; said second programming channel having an asset delivery opportunity occurring in a second time window and each of said second asset channels including an asset in said second time window (Anderson – Fig. 34, The channel(s) conveying the ad(s) may be synchronized to breaks in the programming channel such that, when the CPEs switch to the ad channel, the ad substantially seamlessly appears within the broadcast network content. At the conclusion of the ad(s), a content synchronizer may substantially seamlessly switch back to the programming channel. Satellite systems use similar multiplexing techniques, and the statistical multiplexing of the video frequently begins at the satellite uplink transmission that contains a number of programs multiplexed into a 27 Mbps stream.
(9) Broadcast systems also use 6 MHz channels and are migrating to a digital transport system. Similar MPEG multiplexing techniques are used to deliver multiple channels within one 6 MHz bandwidth; [0089]).

Regarding claims 3 and 43:
Anderson, Eldering further disclose:
wherein said first programming channel and said first asset channels define a first set of a group of channel sets, and said satellite transmission further includes a plurality of additional sets of said group of channel sets, each of said additional sets including a programming channel and one or more asset channels inserted in the same MUX, said satellite transmission being configured such that said group of channel sets are distributed across multiple MUXs of said satellite transmission. (Anderson [0089] The amount of programming that can be delivered to users is limited by the available programming space. This, in turn, is a function of bandwidth. Thus, for example, cable television networks, satellite television networks, satellite radio networks, and other networks have certain bandwidth limitations. In certain broadcast networks, the available bandwidth may be divided into bandwidth portions that are used to transmit the programming for individual channels or stations. In addition, a portion of the available bandwidth may be utilized for bi-directional messaging, metadata transmissions and other network overhead. Alternately, such bi-directional communication may be accommodated by any appropriate communications channels, including the use of one or more separate communications networks. The noted bandwidth portions may be defined by dedicated segments, e.g., defined by frequency ranges, or may be dynamically configured, for example, in the case of packetized data networks. As will be described below, in one implementation, the present invention uses available (dedicated or opportunistically available) bandwidth for substantially real time transmission of assets, e.g., for targeted asset delivery with respect to a defined asset delivery spot. In this implementation, bi-directional communications may be accommodated by dedicated messaging bandwidth and by encoding messages within bandwidth used for asset delivery. A DOCSIS path or certain TELCO solutions using switched IP may be utilized for bi-directional communications between the headend and CPEs and asset delivery to the CPEs, including real-time asset delivery, in the systems described below.


Regarding claims 4 and 44:
Anderson, Eldering further discloses:
a distribution of said group of channel sets across said satellite transmission is based at least in part on a number of asset channels available in each of said MUXs (Anderson [0089] the number of asset channels are determined by the number of space available for programming. This is a function of available bandwidth; [0103] The headend 1004 determines the amount of bandwidth, e.g., the number of dedicated asset option channels, that are available for transmission of options in support of a given break for a given programming channel. ).


Regarding claims 5 and 45:
Anderson, Eldering further discloses:
a distribution of said group of channel sets across said satellite transmission is based at least in part on a priority of each programming channel for support by asset channels (Anderson [0160]; also [0158-0159). 

Regarding claims 6 and 46:
Anderson, Eldering further discloses:
wherein said priority is based on at least one of an audience size and a value of asset delivery for each said programming channel. Anderson - Fig. 16 A illustrates four asset channels for providing assets during a break of a programming channel. Anderson further discloses that a bandwidth may carry a number of programming channels based on available space. [0161] An asset that has targeting parameters that match the classification parameters of the greatest number of users may be provided within the broadcast stream of a supported programming channel 1450 during a break.

Regarding claims 7 and 47:
Anderson, Eldering further discloses:
wherein at least two channel sets of said group of channel sets are inserted into the same MUX. Anderson further discloses that a bandwidth may carry a number of programming channels based on available space of that particular bandwidth.

Regarding claims 8 and 48:
Anderson, Eldering further discloses:
wherein each of the asset channels of each of said two channel sets is statically assigned to a respective one of said two channel sets (Anderson [0112] Anderson - Fig. 16 A illustrates four asset channels for providing assets during a break of a programming channel. Anderson further discloses that a bandwidth may carry a number of programming channels based on available space; Fig. 9).

Regarding claims 9 and 49:
Anderson, Eldering further discloses:
wherein a number of asset channels of each one of said two channel sets is determined based at least in part on a priority of said each one of said two channel sets for support by asset channels. An advertiser may include asset channels that may be preferential for the target audience, [0109] in Anderson.

Regarding claims 10 and 50:
Anderson, Eldering further discloses:
wherein said priority is based on at least one of an audience size and a value of asset delivery for said each one of said two channel sets. An advertiser may include asset channels that may be preferential for the target audience and also the significant number of users of the channel, at least in [0109]). [0161] An asset that has targeting parameters that match the classification parameters of the greatest number of users may be provided within the broadcast stream of a supported programming channel 1450 during a break.


Regarding claims 11 and 51:
Anderson, Eldering further discloses:
wherein said at least two channel sets share at least one shared asset channel (Anderson [0160] one or more channels may include aligned breaks. For instance, channels having a common ownership entity (e.g., ESPN and ABC) may have aligned breaks for certain programming. Accordingly, bandwidth for targeted asset delivery for these common channels may be shared.).

Regarding claims 12 and 52:
Anderson, Eldering further discloses:
wherein said shared asset channel supports asset delivery opportunities of each of said two channel sets when said asset delivery opportunities occur at different times (Anderson, at least in [0160]).

Regarding claims 13 and 53:
Anderson, Eldering further discloses:
 wherein said shared asset channel supports an asset delivery opportunity of a selected channel set of said two channel sets when asset delivery opportunities of said two channel sets overlap (Anderson [0160]).  

Regarding claims 14 and 54:
Anderson, Eldering further discloses:
said selected channel set is selected based at least in part on a priority of said each one of said two channel sets for support by asset channels (Anderson [0160-0161]).

Regarding claims 15 and 55:
Anderson, Eldering further discloses:
 said priority is based at least in part on at least one of an audience size and a value of asset delivery for said each one of said two channel sets (Anderson [0161] An asset that has targeting parameters that match the classification parameters of the greatest number of users may be provided within the broadcast stream of a supported programming channel 1450 during a break.).

Regarding claims 16 and 56:
Anderson, Eldering further discloses:
said priority is based at least in part on feedback concerning current network conditions (Anderson [0119] The latter factor is addressed in part by populating the available bandwidth spots with assets that are most desired based on current network condition; [0138, 0163).

Regarding claims 17 and 57:
Anderson, Eldering further discloses:
said shared asset channel is assigned to one of said two channel sets for a time period based at least in part on historical data concerning a probability of an asset delivery opportunity occurring in said time period (Anderson [0159] information has historically been provided to allow local asset providers to insert local assets into a broadcast stream. This information may also be utilized by the targeted asset system to determine when a break will occur during programming).

Regarding claims 18 and 58:
Anderson, Eldering further discloses:
said two channel sets are selected based at least in part on a priority of each channel set of said group of channel sets for support by asset channels. An advertiser may include asset channels that may be preferential for the target audience and also the significant number of users of the channel, at least in [0109]). [0161] An asset that has targeting parameters that match the classification parameters of the greatest number of users may be provided within the broadcast stream of a supported programming channel 1450 during a break.

Regarding claims 19 and 59:
Anderson, Eldering further discloses:
said two channel sets are selected based at least in part on historical data concerning a probability of overlap of asset delivery opportunities of said two channel sets (Anderson [0160-0161] It should be noted that the exact timing of breaks cannot be determined with great precision and such timing is generally not known until a cue occurs. As discussed below, this timing can be estimated based on historical data to obtain a statistical probability function identifying when breaks will occur. Accordingly, in cases where limited bandwidth is available for providing targeted asset delivery, it may be desirable to arbitrate between channels apparently having conflicting breaks).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
	
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421